Citation Nr: 0322335	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for headaches, to include 
migraines headaches and tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 1997, a statement of the 
case was issued in July 1997, and a substantive appeal was 
received in August 1997.  The veteran testified at a personal 
hearing at the RO in May 1999.  He testified at a Board 
videoconference in September 2002.  

In April 2003, the Board undertook additional development 
with regard to the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The foregoing 
provision was recently invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The implications of this recent change 
will be detailed fully below.


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000, and at the direction of the 
Secretary, the Board began conducting evidentiary development 
of appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

Consistent with these duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was warranted.  As a 
result, the Board began this evidentiary development, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2).  
As a result of these efforts, the Board obtained a VA medical 
examination report which addresses the etiology of the 
veteran's claimed headaches.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain an appellant's 
waiver.  In light of the new judicial precedent discussed 
above, the Board is compelled to remand the veteran's case to 
the RO for consideration of the additional evidence obtained.  

Thus, this matter is remanded for the following:

The RO should readjudicate the claim, 
including consideration of the additional 
evidence obtained by the Board.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertaining 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	Kelly B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



